DETAILED ACTION
1	This action is responsive to the amendment filed on August 23, 2022.
2	The cancelation of claims 9, 11-12, 14-15 and 17-20 is acknowledged. Pending claims are 1-8 and 21-23.
3	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chung on September 8, 2022.
The application has been amended as follows: 
In the claims:
In claim 22, in line 2, before the word “ingredient” insert -- perfuming--. 
In claim 22, in line 2, delete “selected from the group of”.
In claim 22, in line 3, delete “Table 1”.
In claim 23, in line 3, before the word “ingredient” insert -- perfuming--. 
In claim 23, in line 3, delete “selected from the group of Table 1”.
In claim 23, at page 15, in line 2, delete “provided that any ingredient listed in Table 1 is excluded”.
In claim 23, at page 15, in line 2, after the word “ingredient(s)” insert -- wherein--.
In claim 23, at page 15, in line 3, replace the limitation “having a tonality preferably” with the limitation -- has a tonality --.
5	Claims 1-8 and 21-23 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2013/0216492 A1) teaches a method for searching for a malodor inhibitor, comprising adding a test substance and malodor-causing substance to any olfactory receptor selected from the group consisting of OR51E1, OR2w1, OR10A6 and OR51I2 and wherein the method involves a number of compounds (see claims 1 and 12-19). However, the closest prior art of record (US’ 492 A1) does not teach or disclose a method to inhibit the perception of a malodor in a subject comprising contacting the subject with the compound having a formula (III) as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of malodor perception limiting or eliminating method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/
 Primary Examiner, Art Unit 1761